Title: To James Madison from James Riley, 19 December 1818
From: Riley, James
To: Madison, James


Honoured & respected Sir
New York Decr 19th 1818.
Having (since my return from Slavery in Africa) been appointed by Mr. James Simpson our old Consul in Morocco his agent, for settling his accounts with Government (now of about 23 Years standing) & to Petition Congress in his behalf for arrearages of pay to which he has always considered himself Justly entitled, or such other relief as Congress shall think fit to afford him, in his present embarrassed circumstances, occasioned by his long residence in A Barbarous Country, where his necessary expenditures have from the first been far more considerable than his salary allowd by Law.
I take the liberty to enclose you a copy of his representation & Petition which I shall in the course of a few days cause to be presented to Congress & I beg leave to request you to examine the document, particularly, as numerous facts & circumstances therein mentioned, must have come within your official knowledge when secretary of State and President of the United states.
If Mr Simpsons statements are correct, (and from his general Character I cannot doubt his statements), and if he has uniformly, faithfully, and economically discharged the Various duties of his Office, in protecting & redeeming our Commerce and our Citizens, thus promoting the Public welfare I cannot doubt but he is entitled to & should receive the consideration & munificence of the Government & the Country.
I have Visited Mr Simpson & partook of his bounty and Hospitality when I was in distress & I can aver, that he is a gentleman of the greatest respectability & worth but he has expended all his private property in the public service of our Country and has been forced to the humiliating necessity of applying to congress, to enable him to pay debts he has been obliged to contract for his ordinary subsistence as his actually necessary expenditures have from the first, been far more considerable than the salary allowed him by Law, nor was he allowed by Government to transact any mercantile or other business.
I have also to request you by the pa[r]ticular desire of Mr Simpson to make such remarks on his representation & Petition, as your knowledge of facts your benevolent character and your Justice shall dictate, with such observation in favour of his claim as you deem consistent with his services & that you will forward them to the secretary of state as early as convenient, so that he may be in possession of facts that will enable him to answer promptly such enquiries as a Committee of Congress shall propound on this (to Mr Simpson) most interesting Subject.
I shall ever remember with feelings the most gratefull, your kindness in ordering the payment of my ransom & that of four of my late companions in distress, & the directions you gave respecting the ransom of my late mate & four of my crew, who if Living, are still groaning in arabian Slavery.
I should be happy to receive a line from you in Washington where I expect to be in 10 Days if your avocations will permit. Wishing you health & every blessing I have the Honour to be with the highest Considerations of respect, esteem, grattitude and Veneration, Your Most Humble & devoted Servant
James Riley
 